Opinion filed June 16, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00075-CV
                                          __________

                                 CHAD MURRAY, Appellant

                                                V.

                                KAREN CHAVANA, Appellee


                              On Appeal from the 259th District Court

                                       Jones County, Texas

                                   Trial Court Cause No. 021733


                              MEMORANDUM OPINION
       On April 21, 2011, this court entered an order abating the appeal pending receipt of
findings from the trial court regarding the date that appellant, Chad Murray, first received notice
or acquired actual knowledge of the trial court’s judgment. In the interim, the trial court has
entered a nunc pro tunc judgment that effectively renders the appeal moot. In this regard,
appellant has now forwarded a motion to dismiss the appeal based upon the nunc pro tunc
judgment. Specifically, appellant states in the motion that, “[o]n June 13, 2011, the trial court
signed an order nunc pro tunc which replaced the January 31, 2011 order awarding attorney fees’
and resolved the issue of attorney fees’ complained of in this appeal. . . . Appellant requests the
court to dismiss his appeal.” Accordingly, the appeal is reinstated and appellant’s motion to
dismiss is deemed filed. In accordance with appellant’s request, we dismiss the appeal pursuant
to TEX. R. APP. P. 42.1(a)(1).
         The motion to dismiss is granted, and the appeal is dismissed.



                                                                                  PER CURIAM

June 16, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2